DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawal of restriction requirement and previously nonelected claims are rejoined
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly submitted claims 46-62 which includes the claim limitations from the withdrawn groups II and III, claims 13-36, stands to be withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP §821.03. 
However, Claim 1-12, 37-44 and 46-62 allowable. The restriction requirement among inventions Group I-III, as set forth in the Office action mailed on 09/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and III is withdrawn. Therefore, the newly submitted claims 46-62, which includes the claim limitations of claims 13-36, from the withdrawn groups II and III, do not stands to be withdrawn from consideration as being directed to a non-elected invention. Therefore, the restriction requirement of Group II and III is withdrawn and newly submitted claims 46-62 are considered and included.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Benjamin Kimes (Reg. No.: 50,870) on July 21, 2022. 

The application has been amended as follows: 
Please replace claim 1-3, 5-8,  37-39, 41-44, 46-50, 52-54, 58 and 60-62 with the followings:

1.	An apparatus for intraoral scanning, the apparatus comprising:
an elongate handheld wand comprising a probe at a distal end of the elongate handheld wand;
 a plurality of structured light projectors disposed in the probe at the distal end of the elongate handheld wand, each structured light projector comprising at least one light source and a pattern generating optical element, wherein each structured light projector is configured to project a pattern of light defined by a plurality of projector rays onto an intraoral surface by transmitting light from the at least one light source through the pattern generating optical element that uses at least one of diffraction or refraction to generate the pattern of light when the light source is activated, wherein each of the plurality of structured light projectors is to project respective distributions of discrete unconnected spots of light on the intraoral surface simultaneously or at different times;
two or more cameras disposed in the probe at the distal end of the elongate handheld wand, each of the two or more cameras comprising a camera sensor having an array of pixels, wherein each of the two or more cameras is configured to capture a plurality of images that depict at least a portion of the projected pattern of light on an intraoral surface; and
one or more processors configured to:
drive the plurality of structured light projectors to project the pattern of light and the two or more cameras to capture the plurality of images;
receive the plurality of images that depict at least the portion of the projected pattern of light on the intraoral surface from the two or more cameras;
determine a correspondence between points in the pattern of light and points in the plurality of images that depict at least the portion of the projected pattern of light on the intraoral surface by:
accessing calibration data that associates camera rays corresponding to pixels on the camera sensor of each of the two or more cameras to projector rays of the plurality of projector rays that are generated when the light is transmitted from the light source through the pattern generating optical element; and
determining intersections of projector rays and camera rays corresponding to at least the portion of the projected pattern of light using the calibration data, wherein intersections of the projector rays and the camera rays are associated with three-dimensional points in space;
identify three-dimensional locations of the projected pattern of light based on agreements of the two or more cameras on there being the projected pattern of light by projector rays at certain intersections; and
use the identified three-dimensional locations to generate a digital three-dimensional model of the intraoral surface.


2.	The apparatus of claim 1, wherein each of the plurality of projector rays corresponds to a spot of the discrete unconnected spots of light.


3.	The apparatus of claim 2, wherein each projector ray of the plurality of projector rays corresponds to a respective path of pixels on the camera sensor of a respective one of the two or more cameras, and wherein to identify the three-dimensional locations the one or more processors run a correspondence algorithm to:
for each projector ray i, identify for each detected spot j on a camera sensor path corresponding to projector ray i, how many other cameras, on their respective camera sensor paths corresponding to projector ray i, detected respective spots k corresponding to respective camera rays that intersect projector ray i and a camera ray corresponding to detected spot j, wherein projector ray i is identified as a specific projector ray that produced a detected spot j for which the highest number of other cameras detected respective spots k; and
compute a respective three-dimensional position on the intraoral surface at an intersection of projector ray i and the respective camera rays corresponding to the detected spot j and the respective detected spots k.


5.	The apparatus of claim 3, further comprising:
a temperature sensor;
wherein the one or more processors are further configured to:
receive temperature data from the temperature sensor, wherein the temperature data is indicative of a temperature of at least one of the plurality of structured light projectors or the two or more cameras; and
based on the temperature data, select between a plurality of sets of stored calibration data corresponding to a plurality of respective temperatures, each set of stored calibration data indicating for a respective temperature (a) the projector ray corresponding to each of the projected discrete unconnected spots of light from each one of the plurality of structured light projectors, and (b) the camera ray corresponding to each pixel on the camera sensor of each one of the two or more cameras.


6.	The apparatus of claim 2, wherein the pattern of light comprises a non-coded structured light pattern, and wherein the discrete unconnected spots of light comprise an approximately uniform distribution of discrete unconnected spots of light.


7.	The apparatus of claim 2, wherein the discrete unconnected spots of light comprise a first subset of spots having a first wavelength and a second subset of spots having a second wavelength, and wherein the calibration data comprises first calibration data for the first wavelength and second calibration data for the second wavelength.


8.	The apparatus of claim 1, further comprising:
a target having a plurality of regions;
wherein:
each structured light projector of the plurality of structured light projectors has at least one region of the target in its field of illumination;
each camera of the two or more cameras has at least one region of the target in its field of view;
a plurality of the regions of the target are in the field of view of one of the cameras and in the field of illumination of one of the structured light projectors; and
the one or more processors are further configured to:
receive data from the two or more cameras indicative of a position of the target with respect to the pattern of light;
compare the received data to a stored calibration position of the target, wherein a discrepancy between (i) the received data indicative of the position of the target and (ii) the stored calibration position of the target indicates a shift of the projector rays and the camera rays from their respective calibration values; and
account for the shift of the projector rays and the camera rays in identification of the three-dimensional locations.


37.	A method of generating a digital three-dimensional model of an intraoral surface, comprising:
driving a plurality of structured light projectors disposed in a probe at a distal end of an elongate handheld wand of an intraoral scanner to project a pattern of light on an intraoral surface, each structured light projector comprising at least one light source and a pattern generating optical element, wherein each structured light projector is configured to project a pattern of light defined by a plurality of projector rays by transmitting light from the at least one light source through the pattern generating optical element that uses at least one of diffraction or refraction to generate the pattern of light, wherein each of the plurality of structured light projectors projects respective distributions of discrete unconnected spots of light on the intraoral surface simultaneously or at different times;
driving two or more cameras disposed in the probe at the distal end of the elongate handheld wand to capture a plurality of images that depict at least a portion of the projected pattern of light on the intraoral surface;
receiving the plurality of images that depict at least the portion of the projected pattern of light on the intraoral surface;
determining a correspondence between points in the pattern of light and points in the plurality of images that depict at least the portion of the projected pattern of light on the intraoral surface by:
accessing calibration data that associates camera rays corresponding to pixels on a camera sensor of each of the two or more cameras to projector rays of the plurality of projector rays; and
determining intersections of projector rays and camera rays corresponding to at least the portion of the projected pattern of light using the calibration data, wherein intersections of the projector rays and the camera rays are associated with three-dimensional points in space;
identifying three-dimensional locations of the projected pattern of light based on agreements of the two or more cameras on there being the projected pattern of light by projector rays at certain intersections; and
using the identified three-dimensional locations to generate the digital three-dimensional model of the intraoral surface.


38.	The method of claim 37, wherein each of the plurality of projector rays corresponds to a spot of the discrete unconnected spots of light.


39.	The method of claim 38, wherein each projector ray of the plurality of projector rays corresponds to a respective path of pixels on the camera sensor of a respective one of the two or more cameras, and wherein identifying the three-dimensional locations comprises running a correspondence algorithm to:
for each projector ray i, identify for each detected spot j on a camera sensor path corresponding to projector ray i, how many other cameras, on their respective camera sensor paths corresponding to projector ray i, detected respective spots k corresponding to respective camera rays that intersect projector ray i and a camera ray corresponding to detected spot j, wherein projector ray i is identified as a specific projector ray that produced a detected spot j for which the highest number of other cameras detected respective spots k; and
compute a respective three-dimensional position on the intraoral surface at an intersection of projector ray i and the respective camera rays corresponding to the detected spot j and the respective detected spots k.


41.	The method of claim 38, further comprising:
receiving temperature data generated by a temperature sensor of the intraoral scanner, wherein the temperature data is indicative of a temperature of at least one of plurality of structured light projectors or the two or more cameras; and
based on the temperature data, selecting between a plurality of sets of stored calibration data corresponding to a plurality of respective temperatures, each set of stored calibration data indicating for a respective temperature (a) the projector ray corresponding to each of the projected discrete unconnected spots of light from each one of the plurality of structured light projectors, and (b) the camera ray corresponding to each pixel on camera sensors of each one of the two or more cameras.


42.	The method of claim 38, wherein the pattern of light comprises a non-coded structured light pattern, and wherein the discrete unconnected spots of light comprise an approximately uniform distribution of discrete unconnected spots of light.


43.	The method of claim 38, wherein the discrete unconnected spots of light comprise a first subset of spots having a first wavelength and a second subset of spots having a second wavelength, and wherein the calibration data comprises first calibration data for the first wavelength and second calibration data for the second wavelength.


44.	The method of claim 37, further comprising:
receiving data from the two or more cameras indicative of a position of a target of the intraoral scanner with respect to the pattern of light, wherein the target has a plurality of regions, each structured light projector of the plurality of structured light projectors has at least one region of the target in its field of illumination, and each camera of the two or more cameras has at least one region of the target in its field of view;
comparing the received data to a stored calibration position of the target, wherein a discrepancy between (i) the received data indicative of the position of the target and (ii) the stored calibration position of the target indicates a shift of the projector rays and the camera rays from their respective calibration values; and
accounting for the shift of the projector rays and the camera rays in identification of the three-dimensional locations.


46.	The apparatus of claim 1, wherein each of the plurality of structured light projectors is configured to project a different structured light pattern.


47.	The apparatus of claim 1, wherein at least one camera of the two or more cameras receives projections of at least two of the plurality of structured light projectors.


48.	The apparatus of claim 1, wherein:
the two or more cameras comprise at least four cameras;
a majority of the plurality of structured light projectors and the at least four cameras are arranged in at least two rows that are each approximately parallel to a longitudinal axis of the probe, the at least two rows comprising at least a first row and a second row;
a distal-most camera along the longitudinal axis and a proximal-most camera along the longitudinal axis of the at least four cameras are positioned such that their optical axes are at an angle of 90 degrees or less with respect to each other from a line of sight that is perpendicular to the longitudinal axis; and
cameras in the first row and cameras in the second row are positioned such that optical axes of the cameras in the first row are at an angle of 90 degrees or less with respect to optical axes of the cameras in the second row from a line of sight that is coaxial with the longitudinal axis of the probe.


49.	The apparatus of claim 48, wherein:
a remainder of the at least four cameras other than the distal-most camera and the proximal-most camera have optical axes that are substantially parallel to the longitudinal axis of the probe; and
each of the at least two rows comprises an alternating sequence of structured light projectors and cameras.


50.	(Previously presented) The apparatus of claim 48, wherein the at least four cameras comprise at least five cameras, wherein the plurality of structured light projectors comprise at least five structured light projectors, wherein a proximal-most component in the first row is a structured light projector, and wherein a proximal-most component in the second row is a camera.


52.	The apparatus of claim 1, wherein the plurality of structured light projectors are each configured to generate a distribution of the discrete unconnected spots of light at all planes located between 1 mm and 30 mm from the pattern generating optical element.


53.	The apparatus of claim 1, wherein each of the plurality of structured light projectors has a field of illumination of about 45 degrees to about 120 degrees, and wherein each of the two or more cameras has a field of view of about 45 degrees to about 120 degrees.


54.	The apparatus of claim 1, wherein the pattern generating optical element has a light throughput efficiency of at least 90%.


58.	The apparatus according to claim 1, wherein each of the plurality of structured light projectors comprises an additional optical element disposed between the light source and the pattern generating optical element, the additional optical element being configured to generate a Bessel beam from the light that is transmitted through the additional optical element, wherein the discrete unconnected spots of light maintain a diameter of less than 0.06 mm through every inner surface of a geometric sphere that is centered at the pattern generating optical element and that has a radius of between 1 mm and 30 mm.


60.	The apparatus of claim 1, wherein a ratio of illuminated area to non-illuminated area for each orthogonal plane in a field of illumination is 1:150 - 1:16.


61.	The apparatus of claim 1, wherein the discrete unconnected spots of light maintain a substantially uniform size at any orthogonal plane located between about 1 mm and about 30 mm from the pattern generating optical element.


62.	The apparatus of claim 61, wherein the discrete unconnected spots of light have a diameter of less than 0.06 mm through every inner surface of a geometric sphere that is centered at the pattern generating optical element and that has a radius of between 1 mm and 30 mm.


Please cancel the claims  9-11 and 45.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to INTRAORAL 3D SCANNER EMPLOYING MULTIPLE MINIATURE CAMERAS AND MULTIPLE MINIATURE PATTERN PROJECTORS.

Prior art was found and applied in the previous actions. Quadling et al. (US20080101688A1), Quadling et al. (US7184150B2), LUNDBERG (US20120307046A1) and Hall (US20190072770A1), each discloses a different claim limitations of claim 1 and claim 38(See office action mailed on 12/10/2021.)  Further, a new additional prior arts Zeien (US20180234600A1) (hereinafter Zeien) discloses the amended claim limitations as follow:
… a plurality of structured light projectors disposed in the probe at the distal end … [i.e. illumination subsystem at the distal end of the prob contains the light source 311, the pattern screen 334, and the lenses 336, for projecting the pattern of light;  Fig. 3A-B,  Para 0044-0046]…
… camera
Features of claim 1 and 37 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-12, 37-44 and 46-62 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488